—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 22, 2001, which denied claimant’s application to reconsider a previous decision denying his application for unemployment insurance benefits.
Claimant was initially found by the local unemployment insurance office to be ineligible for unemployment insurance benefits due to insufficient wages in his base period. He failed to appear at the administrative review hearing and the earlier finding of ineligibility was sustained by default. To determine the merits of claimant’s subsequent applications to reopen his case, two administrative hearings were scheduled. Claimant failed to appear each time, so his applications to reopen were denied. Claimant then filed an appeal to the Unemployment Insurance Appeal Board which dismissed the appeal (and continued the administrative determination ruling him ineligible for benefits) based upon claimant’s failure to appear at the administrative hearings. The Board granted claimant’s subsequent application to reconsider this matter, following which it adhered to its earlier decision. When claimant again applied to the Board for reconsideration of his case, the Board denied the application, from which decision claimant now appeals.
*700We affirm. Whether to grant an application to reconsider a case is a matter for the Board to decide in the exercise of its discretion and, absent abuse, the Board’s decision will not be disturbed (see, Matter of Gbolo [Commissioner of Labor], 272 AD2d 775; Matter of Sorge [Commissioner of Labor], 268 AD2d 668). Upon review of this record, which includes the excuses offered by claimant for his failure to attend three administrative hearings scheduled at his request, we find no abuse of discretion in the Board’s denial of claimant’s application to reconsider (see, Matter of Fruci [Commissioner of Labor], 260 AD2d 831, 832). The decision of the Board is affirmed.
Cardona, P.J., Mercure, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.